Determination of respondent Police Commissioner dated March 25, 1994, which revoked petitioner’s pistol and target licenses, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stanley Parness, J.], entered March 2, 1995) is dismissed, without costs.
Substantial evidence supports the determination that petitioner violated the geographical and use restrictions on his business premises pistol license and target license. Such a violation is indicative of poor judgment in the handling of a weapon, which is grounds for revoking a pistol license (see, Matter of Gordon v LaCava, 203 AD2d 290). The other circumstances of this case support respondent’s determination. Accordingly, the penalty of revocation is not disproportionate to the offense nor shocking to our sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 233). We have considered petitioner’s other contentions and find them to be without merit. Concur— Sullivan, J. P., Rosenberger, Wallach, Kupferman and Williams. JJ.